THE THIRTEENTH COURT OF APPEALS

                                    13-16-00266-CV


                  Matagorda Nursing and Rehabilitation Center, L.L.C.
                                             v.
  Alvin Brooks, III, Individually and as Personal Representative of the Estate of Alvin
                    Brooks, Jr., Harry Brooks, and Jessie Lee Brooks


                                   On appeal from the
                    23rd District Court of Matagorda County, Texas
                               Trial Cause No. 15-H-0433


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and the cause

REMANDED to the trial court.       The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

January 12, 2017